1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT

8                         SOUTHERN DISTRICT OF CALIFORNIA

9
      RYAN MCGREGOR,                                 Case No.: 19cv1736-LAB (BLM)
10
                                    Plaintiff,
                                                     ORDER GRANTING JOINT MOTION
11    v.                                             TO DISMISS [Dkt. 8]
12    EQUIFAX INFORMATION SERVICES,
      LLC,
13
                                 Defendant.
14
15
           The parties’ joint motion to dismiss is GRANTED.         Dkt. 8.   This action is
16
     DISMISSED WITH PREJUDICE, with each party to bear its own costs and fees.
17
           IT IS SO ORDERED.
18
     Dated: January 24, 2020
19
                                                 Hon. Larry Alan Burns
20                                               Chief United States District Judge

21
22
23
24
25
26
27
28
                                                 1
                                                                           19cv1736-LAB (BLM)
